                    Case 20-60860            Doc 1       Filed 05/29/20 Entered 05/29/20 16:58:38                              Desc Main
                                                           Document     Page 1 of 12


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Service Dogs by Warren Retrievers, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Guardian Angel Service Dogs, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 647
                                  Madison, VA 22727
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Madison                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-60860                Doc 1       Filed 05/29/20 Entered 05/29/20 16:58:38                                   Desc Main
                                                               Document     Page 2 of 12

Debtor    Service Dogs by Warren Retrievers, Inc.                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-60860            Doc 1        Filed 05/29/20 Entered 05/29/20 16:58:38                                 Desc Main
                                                            Document     Page 3 of 12

Debtor   Service Dogs by Warren Retrievers, Inc.                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-60860            Doc 1       Filed 05/29/20 Entered 05/29/20 16:58:38                                Desc Main
                                                           Document     Page 4 of 12

Debtor    Service Dogs by Warren Retrievers, Inc.                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Charles D. Warren, Jr.                                               Charles D. Warren, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Stephen E. Dunn                                                       Date May 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Stephen E. Dunn 26355
                                 Printed name

                                 Stephen E. Dunn, PLLC
                                 Firm name

                                 201 Enterprise Drive
                                 Suite A
                                 Forest, VA 24551
                                 Number, Street, City, State & ZIP Code

                                                                                                    stephen@stephendunn-pllc.com;
                                 Contact phone     434-385-4850                  Email address      michelle@stephendunn-pllc.com

                                 26355 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
          Case 20-60860    Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                     Document     Page 5 of 12        Service Dogs by Warren Retrievers, I
ABBY WATKINS                       ANDRE' PAIXAO                          AUDRA AND PETER SKIPPER
4712 POLAND DR                     407 MIRAMAR BLVD                       193 KIRBY ROAD
DAYTON, OH 45440                   LITTLE ROCK, AR 72223                  TRANSYLVANIA, LA 71286

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




ABIGALE ROYER                      ANDREA FULLER                          AUTHORIZE.NET
2790 EARLY STOWN RD. APT 2         1832 NW 172ND ST                       PO BOX 947
CENTRE HALL, PA 16828              EDMOND, OK 73012                       AMERICAN FORK, UT 84003




ADAM CORBETT                       ANGELA BARBER                          AZELIA LOPEZ
8618 96ST GRANDE PRAIRIE           1715 GREENWOOD PLACE                   760 FETTERS LN
ALBERTA T8V3C9                     OWATONNA, MN 55060                     ALLENTOWN, PA 18106




ALEXA TOMASELLO                    ANGELA SANDERS                         BB&T
30 JUDYS CT                        5328 NORTH ALBURNETT ROAD              PO BOX 580340
HAMMONTON, NJ 08037                CENTRAL CITY, IA 52214                 CHARLOTTE, NC 28258-0340




ALLESSIA MATTIOLI                  ANN GREIN                              BECKY SCHMITT
5 AUTUMN RIDGE DR.                 628 S. MORAINE                         1327 INDIANA AVE.
GLASSBORO, NJ 08028                VALDEZ, AK 99686                       SHEBOYGAN, WI 53081




ALYSSA & MARK BURKHART             ANNA HERNANDEZ                         BENJAMIN & ERIN MCNABB
7774 ROSEMONT DRIVE                3219 WATERGRASS ROAD                   1919 ST. ANDREWS CT.
BROWNSBURG, IN 46112               BAKERSFIELD, CA 93306                  GILROY, CA 95020




AMANDA MULLINS                     ANSWER 1, LLC                          BERNA LEYVA
12337 WYNNFIELD LAKES DR., APT 212 PO BOX 62763                           817 W 8TH ST.
JACKSONVILLE, FL 32246             PHOENIX, AZ 85082-2763                 LIBERAL, KS 67901




AMANDA WEDDINGTON                  ANTOINETTE SHOOK                       BETH & BRAD ARTHUR
3015 BLUESKY LOOP                  8250 N. GRAND CANYON DR                20935 STORRS ROAD
JEFFERSONVILLE, IN 47130           UNIT 1025                              SACKETS HARBOR, NY 13685
                                   LAS VEGAS, NV 89166


AMERICAN EXPRESS                   ASHLEY KUECHENBERG                     BRENDA ERICKSON
PO BOX 1270                        525 N. CLARK ST                        601 FAIRVIEW AVE
NEWARK, NJ 07101-1270              MAYVILLE, WI 53050                     PINEHURST, ID 83850




AMIE CARFAGNA                      ASHLYN RHODES                          BROOKE CORTEZ
15517 MOSSY RIDGE LANE             169 JOHNSON DRIVE                      14314 DUSKY THRUSH
LITHIA, FL 33547                   CANTON, GA 30115                       SAN ANTONIO, TX 78233
          Case 20-60860    Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                     Document     Page 6 of 12        Service Dogs by Warren Retrievers, I
BROOKLYN PETERS                    CHRISTA SILVA                          CRYSTAL JAMES
104 BFFALO MUNTAIN LNE             18 CALVINS WAY                         6153 FIRST ST.
UNICOI, TN 37692                   SANFORD, ME 04073                      KING GEORGE, VA 22485




CALLIE THOMAS                      CHRISTIE CARPENTER                     CRYSTAL PHILIP
123 COUNTY ROAD                    6451 MENTOR PARK BLVD                  3904 HERITAGE RD
MOUNT PLEASANT, TX 75455           MENTOR, OH 44060                       CEDAR FALLS, IA 50613




CARA BERNHARDT                     CHRISTINA REX                    CYNTHIA ERNSBERGER
829 SHEARED ST                     53 VISTA BARRANCA                531 SCARF ST.
ROSEVILLE, CA 95678                RANCHO SANTA MARGARITA, CA 92688 NEW WASHINGTON, OH 44854




CAROL SMITH                        CHRISTINA TURNER                       CYNTHIA RIVERA VEGA
701 WEST SEMINARY STREET           206 E 2ND ST                           133 N 10TH ST
VEVAY, IN 47043                    OILTON, OK 74052                       READING, PA 19601




CARRIE LAFONTAINE                  CHRISTOPHER BRADY                      DANIELLE BOWLING
8310 MARQUETE RD                   109 BLUE MT RD                         405 RIVER CHASE COVE
GOODELLS, MI 48027                 SAUGERTIES, NY 12477                   BLUFF CITY, TN 37618




CARYN CONN                         CHRISTY COOK                           DANIELLE HUTCHINSON
1373 CORNELIA DRIVE                1616 HARRIS DR                         29 LOUIS LANE
LABELLE, FL 33935                  BARTLESVILLE, OK 74006                 PLAINFIELD, CT 06374




CASEY SHUMATE                      CHRISTY DAVIS                          DEBORAH MALTINSKI
153 HOPE ENTRANCE RD.              851 CHANNING PL                        761 ANDERSON ST
FORT VALLEY, GA 31030              BRANDON, MS 39047                      SAN FRANCISCO, CA 94110




CATHERINE WILDE                    CHRISTY PALMER                         DELLA DYER
103 WOODS RUN CIRCLE               1140 ANGUS LANE                        12613 HIGH COUNTRY DR
RICHLANDS, NC 28574                YORK, PA 17408                         BAKERSFIELD, CA 93312




CHANTIL LACEY LEE                  CINDY FREED                            DONOR DRIVE
2753 RIDGE HEIGHTS                 714 DANNY LANE                         30 BRAINTREE HILL OFFICE PAR
NEW BRAUNFELS, TX 78130            O FALLON, MO 63366                     STE 303
                                                                          BRAINTREE, MA 02184


CHASE CARDMEMBER SERVICES          CONVERSION PIPELINE, LLC               DORIS CORDERO
PO BOX1423                         4501 DAY DR., #312                     531 LIDGERWOOD AVE
CHARLOTTE, NC 28201-1423           CHANTILLY, VA 20151                    ELIZABETH, NJ 07202
           Case 20-60860     Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                       Document     Page 7 of 12        Service Dogs by Warren Retrievers, I
ELIZABETH THOMAS                     GINGER WELLS                           HEATHER WOODWARD
98 WOODCREEK LANE                    5410 CRANY CREEK DR                    1350 E BRITIAN AVE
CLAYTON, NC 27520                    GLOUCESTER, VA 23061                   BENTON HARBOR, MI 49022




EMILIE NEWMAN                        GLADYS GONZALEZ                        HEIDI MOORE
14180 N 136TH LN                     614 NORTH 10TH SREET                   521 FRONT STREET
SURPRISE, AZ 85379                   READING, PA 19604                      NORTHUMBERLAND, PA 17857




ERIN & KIM BRUCE                     GLEN F. KOONTZ, ESQ                    HEIDI PRITCHETT
234 MOWAT CRESCENT                   4 BARNETT STREET                       210 CHOCTAW DRIVE
SASKATOON SASKATCHEWAN S7L4Y2        BERRYVILLE, VA 22611                   MONTGOMERY, AL 36117




ERIN CRUMLEY                         HANNAH FRITH                           HOLLIE SMITH
2012 S HELENA ST #B                  126 E. LORAIN ST. APT 2                9108 RIDGELY DR
AURORA, CO 80013                     OBERLIN, OH 44074                      LORTON, VA 22079




ERIN KRZYSIK                         HEATHER GRANTHAM                       INTERNAL REVENUE SERVICE
3285 KIGHT RD                        861 GRANTHAM RD                        PO BOX 7346
OMER, MI 48749                       DOERUN, GA 31744                       PHILADELPHIA, PA 19101-7346




ERIN SLATTERY                        HEATHER HOFFMAN                        JAMES ELLIS
1446 MONITOR WAY                     9922 ARNOLD REDFORD                    1905 W BEN AIR DR
INDIANAPOLIS, IN 46234               REDFORD, MI 48239                      SALT LAKE CITY, UT 84129




ERIN TUFTS                           HEATHER MOSHER                         JAMES EPPINETTE
708 MAPLE ST                         17 MOUNT PLEASANT STREET               12 BARBERRY COVE
MANCHESTER, NH 03104                 ROCKPORT, MA 01966                     CABOT, AR 72023




FEDEX                                HEATHER MUHLEKA                        JAMES FORTIER
PO BOX 371461                        9701 S 9TH ST                          5 GERALD AVE
PITTSBURGH, PA 15250                 BELLEVUE, NE 68123                     COVENTRY, RI 02816




FRANK E. JENKINS, CPA                HEATHER O'CONNOR                       JAMIE OBERTO
231 WYLDEROSE DRIVE                  5 RAMSDELL COURT                       1311 FLORENCE AVE
MIDLOTHIAN, VA 23113                 GAITHERSBURG, MD 20878                 WATERFORD, MI 48328




GINA FOLCO                           HEATHER SPURGEON                       JANE TUMMONDS
67 WATERMAN AVE                      1389 S. HARRIET ST                     300 SPRUCE STREET, 106
NORTH PROVIDENCE, RI 02911           MARTINSVILLE, IN 46151                 FARMINGTON, MN 55024
           Case 20-60860   Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                     Document     Page 8 of 12        Service Dogs by Warren Retrievers, I
JANIS GAVAI                        JILL ALLEN                             KATRINA XAVIER
1930 HAVEN LN                      47 HIGH RD                             480 SARATOGA AVE
DUNKIRK, MD 20754                  ASHLAND, PA 17921                      GROVER BEACH, CA 93433




JEAN CHRISTY                       JILL CASTALDO                          KERRY (WARDHAUGH) KENNEDY
124 MIDDLE ROAD                    178 MT AVE                             44 RIPLEY HILL RD
SOUTHAMPTON, MA 01073              HAWTHORNE, NJ 07506                    BARKHAMSTED, CT 06063




JEANNIE RICH                       JOCIE BRADFORD                         KERRY MYERS
80 PORTOLA WAY APT 108             420 BANNOCK STREET                     26196 CROWN VALLEY PKWY #21
TRACY, CA 95376                    FORT COLLINS, CO 80524                 MISSION VIEJO, CA 92692




JEFF THOMPSON                      JODY HOFFMAN                           KIARA COLEMAN
808 QUAILRIDGE RD #1               12148 MAPLE SPRINGS DR. SE             1454 BANGOR STREET SE #301
BAKERSFIELD, CA 93309              ALEXANDRIA, MN 56308                   WASHINGTON, DC 20020




JEFF VINCENT                       JOE & CHELSEA LACLARE                  KIELY MCKELLAR
5215 BIG BOW CT                    3115 CASTLEWOOD DR                     1101 FREETOWN RD
MADISON, WI 53711                  LOGANVILLE, GA 30052                   VICKSBURG, MS 39183




JEFFREY PASS                       JOHN DENNING                           KIM GIBSON
504 S. EVERETT HIGH RD             1001 5TH ST NE                         11042 LLAMA CT
MARYVILLE, TN 37804                MINOT, ND 58703                        CORONA, CA 92883




JENNIFER & LARRY CROFT             JULIE JINKERSON                        KIMBERLY BISSETT
720338 SDRD20 HOLLAND CENTRE       5145 45TH AVE N ST                     2700 FRANCIS CT
ONTARIO N0HIRO                     SAINT PETERSBURG, FL 33709             FREDERICKSBURG, VA 22408




JENNIFER ROSE                      KATHERINE COLLAROS                     KIMBERLY MASON
20522 PEMBRIDGE CT                 531 SW BAILEY TER                      2024 SANDAWAY DRIVE
STERLING, VA 20165                 PORT SAINT LUCIE, FL 34953             WESTMINSTER, MD 21157




JENNIFER SMITH                     KATHERINE VEGA                         KIMBERLY WILLIAMS
2903 LACON ST                      6149 MARIMEL CT.                       428 FIELDSTONE DRIVE
REGINA, SKS4N2A9 CANADA            MECHANICSVILLE, VA 23111               RINGGOLD, GA 30736




JESSICA SAUCEDA                    KATIE TELLES WAGNER                    KRISTEN ALEXA
508 GOLDFINCH ST                   2225 CANDY TUFT LN.                    6 DESCHENEAUX LANE
CENTRAL CITY, IA 52214             PALMDALE, CA 93551                     TYNGSBORO, MA 01879
           Case 20-60860   Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                     Document     Page 9 of 12        Service Dogs by Warren Retrievers, I
KRISTIN BORG                       LISA LORING                            MELISSA IRWIN
3216 W OAKELLAR ABE                12250 SINNETT STREET                   271 EAST COPE CREEK RD
TAMPA, FL 33611                    HUNTLEY, IL 60142                      SYLVA, NC 28779




KRISTIN SUMMERS                    LUKE PALMISANO                         MELISSA MORGAN
9108 RIDGELY DR                    1319 CARROLL AVE                       PO BOX2603
PARAGOULD, AR 72450                LOS ANGELES, CA 90026                  BAKERSFIELD, CA 93303




KRISTINA ARROYO                    MARGARET NG                            MICHAELYNN HANSON
19 BROOK LANE                      5 VAIL DRIVE                           27 SNOWBIRD LANE
FAYVILLE, MA 01745                 MOUNTAIN LAKES, NJ 07046               BOONES MILL, VA 24065




KRISTY CHURCH                      MARISOL CHAVES                         MICHELLE COLLIS
515 NE 4TH STREET                  143 KAPOK CRESCENT                     50 MEADOWBROOK DR.
ENGLAND, AR 72046                  WEST PALM BEACH, FL 33411              MONROE, CT 06468




KRYSTYNA GRUSZKA                   MARK PAULLIN, ESQ                      MONIQUE CANTRELL
868 MOREFIELD RD                   575-A SOUTHLAKE BLVD                   444 DIABLO DR
PHILADELPHIA, PA 19115             RICHMOND, VA 23236                     TRAVIS AFB, CA 94535




KYLE POWERS                        MARLENA WOOD                           MORGON OLSON
46 JESSE DR                        7938 BRIDGETOWN RD                     501 SOUTH ST W
WEST HAVEN, CT 06516               CLEVES, OH 45002                       DEER PARK, WI 54007




LAURIEANN DYSON                    MARY JONES                             NICOLE BEHNKE
4941 CHAUCER AVENUE                5667 SAMYER ROAD                       515 NORTH KILBOURNE AVE #4
SAN DIEGO, CA 92120                CINCINNATI, OH 45239                   TOMAH, WI 54660




LILLIA FLORES                      MARYANN BOWLES                         NORMAN MAXWELL
51 HARTWELL AVE                    3220 CHANDON CT                        103 STONEFIELD DRIVE
LITTLETON, MA 01460                LITTLETON, CO 80126                    MOUNT JULIET, TN 37122




LINDSEY DOWLING                    MAUREEN FIUDO                          OFFICE OF THE ATTORNEY GEN
3356 DALEY CENTER DR #1313         853 WOODCOVE CT                        MARK R. HERRING, ATTORNEY G
SAN DIEGO, CA 92123                CHESTERFIELD, MO 63017                 202 NORTH 9TH ST
                                                                          RICHMOND, VA 23219


LISA DAVIS                         MEGGAN LAUCHER                         PATRICIA COOK
6040 MT. LIBERTY RD                1966 COUNTRY CLUB RD                   952B WILLET ROAD
CENTERBURG, OH 43011               TROUTVILLE, VA 24175                   COLUMBIA, SC 29206
           Case 20-60860   Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                    Document     Page 10 of 12        Service Dogs by Warren Retrievers, I
PENNY NAGELHOUT                    SAFELITE AUTO GLASS                    SHEBBY DODD
8325 E 124 TH STREET               PO BOX 633197                          3503 FM 556
SAND LAKE, MI 49343                CINCINNATI, OH 45263-3197              PITTSBURG, TX 75686




RANDI BENGSTON                     SALINA BATSON                          SINA NOV
1610 AVERY PL                      208 CHESSER WAY                        2175 KEVIN CT
SILOAM SPRINGS, AR 72761           CHELSEA, AL 35043                      CHINESE CAMP, CA 95309




REBECCA ENRIQUEZ                   SARA ABBY                              SPOTTS FAIN
7709 HENDON WAY                    405 KRIEGER RD                         PO BOX 1555
ELK GROVE, CA 95758                WEBSTER, NY 14580                      RICHMOND, VA 23218




REBECCA NEIDORF                    SARA ULMER                             STACY FALKERS
5511 CALVIN AVENUE                 1509 S.E DELAWARE AVE. APT 11          S3191 PRAIRIE EDGE RD
TARZANA, CA 91356                  ANKENY, IA 50021                       WESTBY, WI 54667




REBECCCA DETERS                    SARAH MEADORS                          STACY TUPPER
11228 WEST RIVER RD                3126A E VALLEY WATER MILL RD           1406 CARDINAL ST
CHAMPLIN, MN 55316                 SPRINGFIELD, MO 65803                  LONGWOOD, FL 32750




RENEE BERGIN                       SCOTT & JESSICA CLEMENTS               STARLA WILLDEN
1817 CREEKWATER BLVD               500 STARFIRE CT                        9635 TUSTIN
PORT ORANGE, FL 32128              OAK RIDGE, NC 27310                    IDAHO FALLS, ID 83401




ROBERT KING                        SHANE WITT                             STEPHANIE BURT
3450 WELLINGTON ST                 27 CLINTON ST.                         1004 CHELSEA DRIVE
NORFOLK, VA 23513                  HOMER, NY 13077                        ROCKFORD, IL 61107




ROBERT REICHMAN, MD                SHANNON DAWSON                         STEPHANIE HARRIS
124 GRAFTON AVE                    3939 E TARO LANE                       63835 NORTH JOHNSON RD
ALMA, MI 48801                     PHOENIX, AZ 85050                      BETHESDA, OH 43719




ROMY ROTHSCHILD                    SHANNON HART                           STEPHANIE MAGNER-TRIPP
26 PROSPECT RD.                    33612 SPRING BROOK CIR                 2340 W. LAKE CT
LIVINGSTON, NJ 07039               TEMECULA, CA 92592                     OCEANSIDE, NY 11572




ROXANNE DAILY                      SHARON LIM                             STEPHANIE MATTES
PO BOX 117                         861 GRANTHAM RD                        14026 SAVANNAH SPRING LAKE R
ASH FLAT, AR 72513                 CASTRO VALLEY, CA 94546                SAVANNAH, NY 13146
          Case 20-60860     Doc 1   Filed 05/29/20 Entered 05/29/20 16:58:38 Desc Main
                                     Document     Page 11 of 12        Service Dogs by Warren Retrievers, I
TABITHA HEIT                        TRAY TRADEWELL                         YOLANDA SCHNEIDERMAN
9 PINETREE PLACE                    63A SEALE RD                           6516 SW TERRACE DR
FORT WASHINGTON, PA 19034           NATCHEZ, MS 39120                      CHENEY, WA 99004




TANYA DONATHAN                      TREASURER OF MADISON CNTY
1101 FINLEY DR                      PO BOX 309
POUND, VA 24279                     MADISON, VA 22727




TASHA BERRY                         TREASURER OF MADISON COUNTY
385 CR 1715                         PO BOX 309
JACKSONVILLE, TX 75766              MADISON, VA 22727




TIERNEY MATTHEWS                    VALERIE HOLLEY
305 GAIR STREET                     3219 WATERGRASS ROAD
PIERMONT, NY 10968                  SMITHFIELD, NC 27577




TIFFANY WARREN                      VANESSA AVILA
923 RAINBOW CRESCENT                943 WOODROW DRIVE
KINGSTON ONTARIO K7K7H7             LEWISVILLE, TX 75067




TIM DOYLE                           VANESSA DYE
2027 LOCKWOOD LANE                  2223 CLARKS VALLEY ROAD
FEASTERVILLE TREVOSE, PA 19053      SWORDS CREEK, VA 24649




TIM LONG                            VIRGINIA DEPARTMENT OF TAXATION
511 SUNBROOK                        PO BOX 2156
GRAND RAPIDS, MI 49508              RICHMOND, VA 23219




TINA RHOADES                        WELLS FARGO
127 WULFF LN                        PO BOX 29704
LAKESIDE, MT 59922                  PHOENIX, AZ 85038




TRACI BROWN                         WELLS FARGO BUSINESS CARD
6101 OCEAN JASPER DR                PO BOX 77033
BAKERSFIELD, CA 93313               MINNEAPOLIS, MN 55480




TRACY LONGO                         WEX BANK
1 BRIER RD.                         PO BOX 6293
WHITEHOUSE STATION, NJ 08889        CAROL STREAM, IL 60197
                 Case 20-60860                    Doc 1          Filed 05/29/20 Entered 05/29/20 16:58:38              Desc Main
                                                                  Document     Page 12 of 12




                                                               United States Bankruptcy Court
                                                                     Western District of Virginia
 In re      Service Dogs by Warren Retrievers, Inc.                                                     Case No.
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Service Dogs by Warren Retrievers, Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 May 29, 2020                                                        /s/ Stephen E. Dunn
 Date                                                                Stephen E. Dunn 26355
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Service Dogs by Warren Retrievers, Inc.
                                                                     Stephen E. Dunn, PLLC
                                                                     201 Enterprise Drive
                                                                     Suite A
                                                                     Forest, VA 24551
                                                                     434-385-4850 Fax:434-385-8868
                                                                     stephen@stephendunn-pllc.com; michelle@stephendunn-pllc.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
